United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                         Charles R. Fulbruge III
                            No. 02-60680                         Clerk
                        Conference Calendar


GARY MOAWAD,

                                    Plaintiff-Appellant,

versus

REBECCA BURCHFIELD; BONNER, Officer;
D.M. COX, Lieutenant; BET
TY FOSTER,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:02-CV-70-D-B
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Gary Moawad, Mississippi prisoner # 31272, challenges the

district court’s dismissal of his 42 U.S.C. § 1983 action for

failure to state a claim upon which relief can be granted.        He

has moved for leave to file a supplemental brief.   This motion is

DENIED.

     Moawad contends that the defendants failed to send two legal

documents to the courts.   He has not established or alleged that

his position as a litigant was prejudiced by the claimed failure.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60680
                                -2-

Walker v. Navarro County Jail, 4 F.3d 410, 413 (5th Cir. 1993).

Moawad also contends that the district court erroneously

dismissed a lawsuit that he had filed in 1990, despite the fact

that the case was not before the court at this time.    Nothing in

the district court’s order purports to settle the proceedings in

the 1990 action.

     Moawad contends that the magistrate judge improperly refused

to recuse himself from Moawad’s case, despite Moawad’s assertions

of bias.   He has not established that the magistrate judge abused

his discretion in refusing to withdraw.     See Liteky v. United

States, 510 U.S. 540, 555 (1994); United States v. MMR Corp., 954

F.2d 1040, 1044 (5th Cir. 1992).

     Moawad maintains that the magistrate judge erred in not

appointing him counsel in the district court.    He has not shown

that the magistrate judge abused his discretion, as he has not

established “exceptional circumstances” warranting the

appointment of counsel in a civil action.     See Jackson v. Dallas

Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986)(citation and

internal quotations omitted).

     Moawad has not established that the district court erred in

dismissing his in forma pauperis civil rights action for failing

to state a claim.   See Black v. Warren, 134 F.3d 732, 733-34 (5th

Cir. 1998).   The judgment of the district court is AFFIRMED.